ALDISERT, Circuit Judge,
dissenting.
Susan B. Gilfillan and the American Civil Liberties Union request a judicial declaration that the expenditure of a certain portion of City of Philadelphia funds relating to a two-day visit by Pope John Paul II in October, 1979, was improper under the establishment clause of the first amendment.1 The City spent approximately $1,200,000 during the papal visit. This lawsuit is a challenge only to those funds expended by the City to erect a platform and buy public address equipment in connection with the celebration of a mass at Logan Circle. The district court agreed with the plaintiffs that the City’s expenditure of $204,569 of the total expenditure violated the Constitution. The majority have affirmed. I would reverse and remand these proceedings to the district court with a direction to enter judgment in favor of Philadelphia. In my view, there was a secular purpose for the challenged expenditures, the primary effect was secular, and the narrow relief requested by the appellees and granted by the district court requires the City of Philadelphia impermissibly to entangle itself in religion. This entanglement violates the establishment clause of the first amendment.
I.
This controversy arose from the visit to Philadelphia of Pope John Paul II, head of the Vatican State and spiritual leader of the world’s Roman Catholics, as part of a six-city visit to the United States. Pennsylvania’s governor, Philadelphia’s mayor, and other civil and religious dignitaries greeted him at the airport and the usual welcoming ceremony followed. A motorcade then proceeded through the City to the Catholic basilica at Logan Circle, a public park. Thereafter, the Pope emerged from the basilica leading a religious procession to the public park, mounted a platform, and celebrated a nationally-televised pontifical mass.
The plaintiffs’ position before the district court was clear and precise. They contested neither the celebration of mass on public property nor the normal expenditure of public funds for security and crowd control. They assert the same position before this court. Although the City expended approximately $1,200,000 for the papal visit, they challenge only the $204,569 expended for the platform and its appurtenances.2 Thus, *935the question presented by this appeal is whether the United States Constitution precludes a municipality from paying these particular expenses incident to the visit of Pope John Paul II.
II.
Had the platform been constructed for a priest, bishop or cardinal visiting the City and celebrating mass I would have no difficulty agreeing that the expenditure violated the establishment clause. But Pope John Paul II is no ordinary bishop; he is the head of a secular state, albeit a theocratic one. The Holy See is an independent papal state, located in Vatican City, emerging from the Lateran Pacts entered into by Pope Pius XI and the Kingdom of Italy in 1929. These pacts provided that, in return for recognition of the secular Italian government by the Holy See, the Pope would be provided with a small, independent political enclave, a large sum of money as compensation, and recognition of the Roman Catholic faith as the state religion of Italy. These pacts have remained essentially unaltered since their ratification.
Sovereignty in this independent papal state is exercised by the Pope upon his election as the head of the Catholic Church. He has absolute executive, legislative, and judicial powers within the city. Administrative powers are delegated to a governor who is also permitted to compile legislation. The governor is in turn assisted by a central council. The principle sources of objective law in the Holy See are the Codex juris canonici and the apostolic constitutions', although the penal code of Italy applies within its boundaries.
The Holy See has civil courts in addition to its religious courts, although most civil offenses are tried in Italy. There is a diplomatic corps of approximately sixty persons who serve as legates (ambassadors). In addition, apostolic delegates serve in nations without formal diplomatic relations with the Vatican, including one to the United States.
The papal state has its own telephone and telegraph system, post office, railroad station, radio station, banking system, stamps, currency, pharmacy, jail, and flag. Vatican “papers” are given to citizens, who consist primarily of permanent Vatican employees. The state is in all ways independent of Italy, although the Italian government does provide certain services, including police to aid in security and crowd control.3
As a theocratic state, the Holy See is not unique. Israel, for example, is its Jewish counterpart. The religious nature of the State of Israel is disclosed by the circumstances surrounding its establishment on May 14, 1948. Its creation fulfilled the historic dream of the Jewish people that stemmed from their belief in God’s promise that the land of Israel would one day be theirs. Excerpts from the “Declaration of the Establishment of the State of Israel” emphasize the religious significance of the date:
Eretz-Israel was the birthplace of the Jewish people. Here their spiritual, religious, and political identity was shaped. Here they first attained to statehood ... and gave to the world the eternal Book of Books.
In [1897] ... the First Zionist Congress convened and proclaimed the right of the Jewish people to national rebirth in its own country.
*936The right was ... re-affirmed in the Mandate of the League of Nations which . . . gave international sanction to the historic connection between the Jewish people and Eretz-Israel and to the right of the Jewish people to rebuild its National Home.
Accordingly, we ... representatives of the Jewish community of Eretz-Israel and of the Zionist movement ... hereby declare the establishment of ... the State of Israel.
We appeal to the Jewish people throughout the Diaspora to rally round the Jews of Eretz-Israel ... and to stand by them in the great struggle for the realization of the age-old dream — the redemption of Israel.4
The Law of Return, for example, announces the right of every Jew to settle in Israel. The World Zionist Organization — Jewish Agency (Status) Law regulates the relationship of the World Zionist Organization in Israel to the state. Other laws relating to religion govern such matters as kosher food for soldiers, religious service budgets, and the Chief Rabbinate Council. Whenever new legislation is needed, the relevant principles of Jewish law are examined first. If they are found to be suitable, they are incorporated into the law.5
So close is the relationship between members of the Jewish faith and Israel that Israeli Prime Minister Menaehem Begin, arguing that criticism of Israel by the French government provoked acts of anti-semitism in France, recently stated: “The incitement against the Jewish state is, objectively speaking, incitement against the Jewish people.”6
Another theocratic state is the newly-created Islamic Republic of Iran. Principle 4 of its constitution states:
All civil, penal, financial, economic, administrative, cultural, military, political, etc., laws and regulations should be based on Islamic rules and standards. This principle will absolutely or in general be dominant over all of the principles of the constitution, and other laws and regulations as well, and any determination in this connection will be made by the religious jurists of the Council of Guardians.
Principle 5 states that the “religious leader and Imam” of Iran is a substitute for the missing Shiite guide, the twelfth Imam who disappeared eleven centuries ago and is expected to return.7
These examples illustrate the difficulties inherent in the majority’s implicit distinction between heads of secular states and heads of religious states. Under the majority’s analysis, the extension of diplomatic courtesies and security to Pope John Paul II must be carefully segmented into numerous contexts. More important, however, is the failure of the majority to recognize that although the Pope’s following is largely, but not totally, a result of his religious status, the size of that following raises security and safety concerns for the City of Philadelphia that cannot be neatly characterized as “religious.”
III.
This case is unique because it requires examination of a one-time expenditure of municipal funds incident to the visit of a foreign dignitary who also heads a religion. The plaintiff-appellees rely on a novel and elusive distinction between municipal expenditures for a reception platform at the Philadelphia airport, from which Pope John Paul II extended a blessing to all observers, and expenditures for a platform at Logan Circle, from which he conducted mass and distributed the Holy Eucharist. Although there is no controlling precedent for these *937unique facts, some direction is forthcoming in the standards developed by the Supreme Court for analysis of expenditures in aid of religious schools. The Court announced these standards in Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 2111, 29 L.Ed.2d 745 (1971):
Every analysis in this area must begin with consideration of the cumulative criteria developed by the Court over many years. Three such tests may be gleaned from our cases. First, the statute must have a secular legislative purpose; second, its principal or primary effect must be one that neither advances nor inhibits religion, Board of Education v. Allen, 392 U.S. 236, 243, 88 S.Ct. 1923, 1926, 20 L.Ed.2d 1060 (1968); finally, the statute must not foster ‘an excessive government entanglement with religion.’ Walz [v. Tax Commission, 397 U.S. 664, 674, 90 S.Ct. 1409, 1414, 25 L.Ed.2d 697 (1970)].
My difference with the majority is in the emphasis I place on the City’s concern with safety and security and with its reputation in the eyes of the world. Although the majority are correct that the expenditures at issue aided the Catholic Church,
[t]he prohibition of enactments respecting the establishment of religion [does] not bar every friendly gesture between church and state. It is not an absolute prohibition against every conceivable situation where the two may work together, any more than the other provisions of the First Amendment — free speech, free press — are absolutes.
Illinois ex rel. McCollum v. Board of Education, 333 U.S. 203, 255-56, 68 S.Ct. 461, 486-487, 92 L.Ed. 649 (1948) (Reed, J., dissenting). In my view, these two secular concerns, the safety and security of its citizenry and enhancement of its reputation as an attractive city, justified Philadelphia’s expenditures.
A.
Both the district court and the majority have concluded that the primary purpose behind the expenditures was nonsecular and therefore forbidden under the establishment clause. Neither opinion, however, cites evidence of the City’s intent in undertaking the expenditures. They rely instead on the rather simplistic assertion that because the platform was used for celebration of Mass and the Holy Eucharist, the City’s primary motivation must have been sectarian. See Maj. op. at 929-930; 480 F.Supp. at 1166. This reasoning merely assumes that the justifications offered by the City are pretextual; it fails to explain why the benefit to the Catholic Church was not an incident to the predominant purpose of public safety.
Viewed against the recent historical setting available to the City immediately prior to the Pope’s visit, the City could have reasonably reached three purely secular conclusions. First, Pope John Paul II’s position as head of the Catholic Church, as well as his much publicized personal charisma, would draw a huge crowd of Catholics and non-Catholics to his outdoor appearance at Logan Circle. Second, the safety of the expected crowd, for which the City remained primarily responsible, would be endangered if the Pope were not visible to a large percentage of the persons in attendance. The City argues that its officials wished to avoid “the shoving and pushing” like that which later led to the May 4,1980, tragedy in Zaire when nine people were trampled to death during the papal visit there.8 Finally, City officials could have concluded that an essential means of controlling the expectant crowd would be assurance that the Pope would be visible to and heard by the crowd. This conclusion led quite rationally to the purely secular decision to build the platform and purchase sound amplification equipment.
The other challenged expenses include money spent on shrubbery and flowers.9 *938Although the secular purpose for these expenditures is not as compelling as the desire to safeguard the lives of those in attendance, the City of Philadelphia could have anticipated wide media coverage and desired to make the most of the papal visit’s public relations benefit to the City. Because the shrubbery and flowers played no part in the ceremony, the majority’s attempt to include them within a class of forbidden expenditures is unpersuasive. In addition, the district court found that these items were totally reusable, and the taxpayer-appellees have suffered no cognizable loss by these particular expenditures.
Finally, the appellees emphasize that the Church, not the City, was primarily responsible for distributing tickets for seats close to the platform. This observation carries little weight because the persons most subject to physical peril by crowd disorders were not the persons nearest to the platform, but persons farthest from it. Persons at the rear of the crowd would be least able to see or hear without the platform and amplification equipment, and would be most likely to surge forward, endangering lives at the edge of the crowd. If the City’s sole concern were for the safety of the Pope, or even for the dignitaries on or in proximity to the platform, police barricades would have been sufficient. In my view, however, the more difficult security problem was the outlying crowd, and I cannot fault City officials for resolving it as they did.
In sum, therefore, I part with the majority’s secular purpose analysis in my emphasis on the safety of the crowd, not of the papal visitor. Pope John Paul II’s ability to draw excited throngs may or may not be attributable to his religious position, but Philadelphia’s recognition of that ability, and preparation for it, is certainly secular. Plaintiffappellees “have conceded that the visit in its entirety has primarily at least a secular character.” Note 2, supra. The religious intent of the City was at most incidental to its primary concern with the safety of its citizens. I do not disagree that the platform was used for a religious ceremony, but the lingering question is what would have occurred in the absence of a platform. Perhaps the Archdiocese would have built a platform; but perhaps, as in Zaire, it would have depended on traditional modes of assuring safety. In Justice Frankfurter’s phrase, “[i]n light of these considerations, can it reasonably be said that no substantial non-ecclesiastical purpose relevant to a well-ordered social life exists . . .?” McGowan v. Maryland, 366 U.S. 420, 504-05, 81 S.Ct. 1177, 1178, 6 L.Ed.2d 393 (1961) (Opinion of Frankfurter, J.). I must answer this question negatively.
B.
The second part of the test for establishment clause violations is whether the primary effect of the expenditures neither advances nor inhibits religion. In applying this criterion, however, we as jurists should recognize that our guidance comes not from the text of the Constitution, “but [from] our own prepossessions.” Illinois ex rel. McCollum v. Board of Education, 333 U.S. at 238, 68 S.Ct. at 478 (Jackson, J., concurring). Application of this criterion is not greatly aided by prior Supreme Court decisions, which “lack ... a principled and logical thread.” Public Funds for Public Schools of New Jersey v. Byrne, 590 F.2d 514, 521 (3d Cir.) (Weis, J., concurring), aff’d without opinion, 442 U.S. 907, 99 S.Ct. 2818, 61 L.Ed.2d 273 (1979).
In examining governmental action under the primary effect criterion, we do well to remember that “religious institutions need not be quarantined from public benefits that are neutrally available to all.” Roemer v. Board of Public Works, 426 U.S. 736, 746, 96 S.Ct. 2337, 2344, 49 L.Ed.2d 179 (1976) (Blackmun, J., joined by Burger, C. J., and Powell, J., announcing the judgment of the Court). Total separation between church and state is neither possible nor constitutionally mandated. See Lemon v. Kurtzman, 403 U.S. at 614, 91 S.Ct. at 2112, Zorach v. Clauson, 343 U.S. 306, 312, 72 *939S.Ct. 679, 683, 96 L.Ed. 954 (1952). The proper analysis must determine whether the primary and substantial effect of the expenditure was in aid of religion.
Philadelphia’s concern with the safety of the throng present for Pope John Paul II’s ceremony, discussed supra, was manifested in the expenditures incurred. The absence of disturbances in the unprecedented crowd should not be overlooked. The considerations outlined above that motivated the City to provide the platform and public address equipment support the conclusion that the primary effect of these expenditures was crowd control. The mass would have occurred regardless of the expenditures, but may have been accompanied by tragedy.
Like the WaJz Court’s determination of “minimal and remote involvement” in granting tax exemptions to properties used for religious worship, I believe the same characterization applies to a one-time use of a wooden platform in conjunction with a papal visit to Philadelphia. Although a portion of the Catholic liturgy was performed on the platform, that ceremony consumed only a short period on a single day. It was not repeated like the daily reading of a prayer in a schoolroom. The Court has noted that “[t]he problem, like many problems in constitutional law, is one of degree.” Zorach, 343 U.S. at 314, 72 S.Ct. at 684. As Justice Jackson wrote, “[mjusie without sacred music, architecture minus the cathedral, or painting without the scriptural themes would be eccentric and incomplete, even from a secular point of view.” Illinois ex rel. McCollum v. Board of Education, 333 U.S. at 236, 68 S.Ct. at 477 (Jackson, J. concurring). Similarly, a secular welcome by Philadelphia to the head of the Holy See, without the pomp and splendor of a papal mass, would also be “eccentric and incomplete.”
To permit the celebration of a mass in a public place, as the appellees concede we should, but to abjure an elevated platform from which the Pope would be made visible to a million people, or an amplifying system which would carry his voice to them, and to deny the City the right to decorate Logan Circle with flowers, a world-wide symbol of hospitality, is, in my view, sheer sophistry. No constitutional scholar, on or off the bench, has previously defended such a diaphanous distinction. Appellees in this case predicate their challenge to Pope John Paul II’s visit on grounds that require the court to examine the fine line closely. They challenge only one-sixth of the City’s total expenditures for the two-day visit. They do not challenge the use of public property for the situs of the mass. They question only the labor and materials for the erection of the platform, the planting of shrubs and flowers, and the rental of sound equipment and chairs. I presume that had Pope John Paul II conducted mass at ground level with no chairs or amplification system, there would have been no lawsuit. See O’Hair v. Andrus, 613 F.2d 931 (D.C.Cir. 1979).
More than a million people attended the gathering at Logan Circle. The papal mass was not solely for the Catholics in attendance and was not the primary purpose of the visit to the city. The commemorative supplement produced by The Philadelphia Inquirer and KYW-TV10 referred to “the mood of the throngs of Catholics, Protestants, blacks and whites who awaited the Pope” at the mass. This two-or-three hour event deserves the same treatment as other practices previously determined not to have a principal or primary effect of advancing religion, such as the singing of Christmas carols and the commemoration in public schools of Christmas, Easter, Passover, Hannukah, St. Valentine’s Day, St. Patrick’s Day, Thanksgiving, and Halloween. See Florey v. Sioux Falls School District, 619 F.2d 1311, 1319-20 (8th Cir. 1980), cert. denied, - U.S. -, 101 S.Ct. 409, 66 L.Ed.2d 251 (1980).11 Relative to the im*940pressive security concerns, the religious effect produced by Philadelphia’s expenditures in this case is neither primary nor substantial.
C.
I turn now to the issue of excessive government entanglement with religion. The appellees’ entanglement analysis hinges on two arguments. First, they emphasize the close contact between the City and Archdiocese in planning for the papal visit, and the exclusive distribution of tickets by the Archdiocese. In light of the safety concerns surrounding the Pope’s visit, it is not surprising that the City and Archdiocese worked closely together. What this analysis fails to establish is that any substantial increase in contact arose from the construction of the platform over what would have occurred had the City expended no money other than for police escorts and direct protection. Similarly, the distribution of tickets would seem the normal province of the Archdiocese. In addition, as previously noted, the recipients of tickets were not the people evoking the most concern because they would be able to hear and see without aid, and therefore were not expected to become unruly.
The second part of the appellees’ entanglement analysis emphasizes the potential for political divisiveness generated by the expenditures. The risk of divisiveness is diminished, however, because of the onetime nature of the expenditures. See Roemer, 426 U.S. at 765-66, 96 S.Ct. at 2353, 2354 (Blackmun, J., joined by Burger, C. J., and Powell, J., announcing the judgment of the Court). The number of plaintiffs has never been an accurate index of political divisiveness, and should not be. Courts are available for dispute resolution; the mere filing of a lawsuit does not connote the extreme political and religious divisiveness with which the drafters of the first amendment were familiar.
In my view, the very theory advanced by appellees requires the City to violate the establishment clause. They concede that the platform constructed by the City at the airport did not violate the establishment clause, even though the Pope pronounced a blessing from it.12 The distinction urged by appellees between the Logan Circle platform and the airport platform would require the City to evaluate “the religious context of a religious organization [and] is fraught with the sort of entanglement that the Constitution forbids.” Lemon v. Kurtzman, 403 U.S. at 620, 91 S.Ct. at 2114. It would require a court to engage “in a searching and therefore impermissible inquiry into church polity.” Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 723, 96 S.Ct. 2372, 2387, 49 L.Ed.2d 151 (1976). The plaintiff-appellees suggest that the City, or a civil court, assume the role of a liturgical expert, separating out expenditures in support of blessings pronounced by Pope John Paul II and expenses for crowd control during celebration of a mass. The executor of this theory, however, would be required to disallow funds for construction of a platform for the same mass.
Judge Leventhal’s statement for the United States Court of Appeals for the District of Columbia Circuit in O’Hair v. Andrus is also appropriate here:
Appellants conceded at trial and at oral argument that the Pope could be issued a permit to deliver a sermon, arguing that *941it is the unique religious nature of the Mass that sets it apart. This contention runs counter to the principles of the First Amendment by hopelessly entangling the government with religion. Such a distinction would involve the government in the task of defining what was religious and what was non-religious speech or activity — an impossible task in an age where many and various beliefs meet the constitutional definition of religion. The administration of such a test would impermissibly entangle government and religion.
613 F.2d at 936 (footnote omitted). The argument advanced by appellees and accepted by the majority would require a governmental entity to examine each activity of the Pope, categorizing each as religious or secular. As this case demonstrates, these distinctions are not clear, and the determinations cannot be made without substantial intrusion by the state in matters primarily religious.
IV.
The court’s holding today may have little precedential value in the event of future visits to Philadelphia by the head of the Holy See. It is doubtful that he will return during the lives of those who welcomed him. Nevertheless, I have an abiding fear that this ruling will have a direct effect on government relations with other religious states, some of which receive direct financial aid from the United States. The lesson of the district court, affirmed by this court today, is that governmental finances expended for or on behalf of such nations must always be carefully, if not meticulously, examined to determine the precise portion of the funds that may be devoted to arguably religious purposes. I believe that this examination will excessively entangle the government in religious affairs in the future.
Because of the dangers of this excessive entanglement in the case at bar and because the primary purpose and effect of the City’s expenditures for the platform were secular, I would order judgment in favor of the City of Philadelphia. Accordingly, I dissent.

. The parties have not raised the issue of mootness. I have assumed that this is a live controversy. I also do not address this court’s authority to order performance by the Archdiocese of Philadelphia, not a party to these proceedings.


. Counsel for plaintiff-appellees stated at oral argument:
[W]e have conceded that the visit in its entirety has primarily at least a secular character. That is the arrival at the airport, the platform at the airport where the Pope was greeted by secular officials, bands played, the procession up through Broad Street, all the *935way up to the point at which the Pope at the head of a religious procession with the forty bishops who helped him go celebrate the mass approached the platform, which was, of course, used for no . . . purpose other than the mass and the sermon. Indeed, no secular foot ever touched that platform except the special eight communicants who came upon it to receive the Holy Eucharist. And the religious character ... of the visit, however, is one which is perhaps arguable, but which we don’t at all challenge. And indeed, the largest expenditures were for those of crowd control and the like. ... [They were] the largest expenditures, ... over a million dollars.
Transcript of oral argument at 24-25.


. See generally A. Blaustein & G. Flanz, eds., Constitutions of Dependencies and Special Sovereignties, Vatican City State (1976).


. A. Blaustein & G. Flanz, eds., 6 Constitutions of the Countries of the World: Series of Updated Texts, Israel, vol I, pp. 3-5 (1973).


. 9 Encyclopedia Judaica Israel 651 (1971).


. The New York Times, October 14, 1980, § A at 9, col. 1.


. English translation of Iranian Constitution provided by the Iran Working Group, United States Department of State.


. Transcript of oral argument at 52.


. The majority’s repeated reference to the wooden cross erected at City expense is now irrelevant. The City sold the cross after the papal visit at no financial loss, and it is not included within the district court’s order. Appellant’s brief at 18.


. “Pope John Paul II in Philadelphia,” distributed to the court at oral argument by appellees.


. Other analogous examples of state action not deemed offensive to the establishment clause include providing non-public school students with textbooks, standardized testing and *940scoring services, and diagnostic, therapeutic, and remedial services, see Wolman v. Walter, 433 U.S. 229, 97 S.Ct. 2593, 53 L.Ed.2d 714 (1977), non-categorical grants to private colleges, including religious institutions, see Roemer v. Board of Public Works, 426 U.S. 736, 96 S.Ct. 2337, 49 L.Ed.2d 179 (1976), secular textbooks on an equal basis to children attending public and religious schools, see Meek v. Pittenger, 421 U.S. 349, 95 S.Ct. 1753, 44 L.Ed.2d 217 (1975); Board of Education v. Allen, 392 U.S. 236, 88 S.Ct. 1923, 20 L.Ed.2d 1060 (1968), publicly financed transportation for parochial school children, see Everson v. Board of Education, 330 U.S. 1, 67 S.Ct. 504, 91 L.Ed. 711 (1947), and financial aid to church related colleges for construction of buildings, see Hunt v. McNair, 413 U.S. 734, 93 S.Ct. 2868, 37 L.Ed.2d 923 (1973). See also Public Funds for Public Schools of New Jersey v. Byrne, 590 F.2d at 522 (Weis, J., concurring).


. See transcript of oral argument at 26.